 MANHATTAN GRAPHICPRODUCTIONS277AVJ Graphics,Inc. d/b/a Manhattan Graphic Pro-ductionsandAllenWisemanandSherwin Win-nickSSS Typographers,,Inc.,d/b/aAce TypographersandAVJ Graphics,Inc.d/b/aManhattanGraphic ProductionsandReuben D. LawrenceIIIandPaul Cohen.Cases 2-CA-16952, 2-CA-17014, 2-CA-17244, 2-CA-17400, and 2-CA- 1725926 November 1986SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 31 March 1986 Administrative Law JudgeRaymond P. Green issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision and a response brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has, considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SSS Typog-raphers, Inc. d/b/a Ace Typographers and AVJGraphics, Inc. d/b/a Manhattan Graphic Produc-tions,New York, New York, its officers, agents,successors, and assigns, shall take the action setforth in the Order.IBecausewe adopt the judge's finding that, discrimmatee Winnick'sbackpay entitlementcontinuespast his reinstatement due to the Respond-ent's failure to includea generalpay increase in his reinstatement wage,we find it unnecessaryto pass onwhether Winnick quit the Respondent'semploy afterhis reinstatementbecause the Respondent did not give himsick leave to which he was entitled as a reinstated employee.In adopting the judge's recommended formula' for calculating Win-nick's backpay, we note that no party excepts to the judge's use of $3000as a minimum interimearnings figure for each quarter after Winnick's"discharge" from Leland and PennThe Respondent excepts to the General Counsel's and the judge's com-putation of discnmmatee Lawrence's backpay for the first quarter of1981, alleging that they failed to offset additional interim earnings of $160which the Respondent established at trial. The final amended backpayspecification, however, does include the $160, proven by the Respondentat trial.David Pollack Esq.,for the General Counsel.David Lew, Esq. (Bart, Lew & Monat),of New York,New York, for the Respondent.Glenn E.Jenkins,Esq. (Wolff,Siminara&Mitherz),ofNew York, New York,for Allen Wiseman,Reuben D.Lawrence III, and PaulCohen.SUPPLEMENTAL DECISIONRAYMOND P. GREEN, Administrative Law Judge.These consolidatedcaseswere heard by me in NewYork, New York, on various daysin June andDecember1984 and March, April, and May 1985. The backpayspecification and notice of hearingwas issuedby the Re-gional-Director for Region 2 on 17 December 1982.Thereafter a first amended backpay specification wasissuedon 14 December 1982 and a second amendedbackpay specificationwas issuedon 21 November 1984.At varioustimesduring the hearing certain portions ofthe backpay specification were 'amended.Ultimately on,,17May 1985, the General Counsel madea final amend-ment whichis inevidence as General Counsel's Exhibit8.Accordingly if I or any other reader of this recordwishes to know the General Counsel's contentions, Gen-eral Counsel's Exhibit 8 shall be referred interchangeablyas the backpay specification.On consideration of the entire record in this supple-mental proceeding, including consideration of the briefsfiled by the parties, the prior decisions of the Board, andmy observation of the demeanor of the witnesses, I makethe followingFINDINGSAND CONCLUSIONS1.BACKGROUNDThe initial complaint in Cases2-CA-16952, 2-CA-17014, 2-CA-17244, and 2-CA-12259 resulted in a deci-sion by Administrative Law Judge James Morton on 13March 1981,which wasaffirmed bythe Board in an un-reported decisiondated 29 April1981.In those cases,Respondents were found to have unlawfully dischargedAllenWiseman,SherwinWinnick,and Paul Cohen.They were orderedto offer these employees reinstate-ment and to makethem wholefor any loss of earnings.The complaint in Case2-CA-17400resulted in aBoard Decision and Order'dated 26 March 1981 inwhichRespondents were ordered to make whole andoffer reinstatement to Reuben Lawrence III.A. Sherwin WinnickWinnick was initially employed by the Respondents inSeptember 1979. He was discharged 18 January 1980.During his employment, Winnick worked as a typositeroperator.As such, he used a machine to set large type(larger than one-fourth inch in height). This kind of typewould, for example, be used in headlines. In addition, theCompany also employed another typositer operator,namely, Gerald Ippolito, who was senior to Winnick andwho was also the nephew of the Company's president,John Gagliardi.By letter dated 1 April 1981, the Company uncondi-tionally offered reinstatement toWinnick which he ac-cepted by letter dated 10 April 1981.1 On 24 April Win-Similar letters were sentto the otherdiscriminatees on the same date.282 NLRB No. 51 278DECISIONSOF NATIONAL LABOR RELATIONS BOARDnick returned to work at his predischarge salary of $235per week.During the period from 18 January 1980 to his returnto work on 24 April 1981, Winnick was employed duringthe first quarter of 1980 at Equitable Blueprint where heearned $1470. In the second quarter of 1980 he obtaineda job at Leland and Penn. In the second quarter of 1980Winnick earned $2775 and in the third quarter he earned$3000. In connection withWinnick's employment atLeland & Penn, the General Counsel concedes that Win-nick may have been discharged for cause and thereforethe General Counsel concedes that he should be chargedwith a minimum of $3000 for any quarter after his dis-charge from Leland and Penn irrespective of whether hehad any actual interim earnings.2After his reinstatement by Respondents on 24 April1981,Winnick continued to work for about 6 weeks until5 June when he quit. Almost immediately thereafterWinnick began working for a company called Typemen.At Typemen Winnick's salary was $275 per week, or $40more than his salary at Respondents. Following hislayoff from Typemen in September 1981, Winnick wasemployed by a company called Qualitype where hissalary was $300 per week.Among other things, the Respondents contend thatWinnickwillfullyconcealed information from theBoard's Regional Office during the backpay investiga-tion, namely, that he was discharged for cause by Leland& Penn.InAmericanNavigationCo.,268NLRB 426(1983), the Board held that it will withhold backpayduring any quarter when a discriminatee has "intention-ally concealed employment from the Board." In thepresent case Winnick did not conceal his interim employ-ment at Leland and Penn; all he did was to soften thereason for his leaving. Although he did not at first dis-close fully the circumstances which led to his separationfrom that company, he did so at a later date and beforethe hearing opened. There is no showing that Winnickfailed to disclose his interim employment to the Board orthat he deliberately set out to mislead. Accordingly, Icannot conclude that Winnick engaged in 'the kind ofconcealment which would bar any of his backpay underAmerican Navigation Co.,supra.The Respondents contend that the backpay period forWinnick should end as of 24 April 1981 when Winnickreturned to work. In this regard, they argue that Win-nick voluntarily quit his job at Respondents to go to ahigher paying job at Typemen and therefore Respond-ents should not be liable for any further backpay.The record shows that when Winnick was reinstatedhe was given his old job back at his predischarge salaryof $235 per week. Nevertheless, according to John Gag-liardi all employees of the Company received salary in-creases in each autumn of 1979, 1980, 1981, 1982, and1983. As there seems to be no real dispute that the discri-minatees would have each received a $25 raise in the fall2 In his originalsubmissionof information to the Board'sRegionalOffice in connection with the backpay claim, Winnick disclosed his em-ployment at Leland & Penn and stated that he had been laid off due to aslowdown in business. Apparently he did not disclose to the Region, untilsometimeafter the initial backpay specification had issued, the circum-stances ofhis termination from Leland & Pennof 1980 had they not been discriminatorily discharged,Winnick's salary on reinstatement should have includedthe $25-per-week raise.C-F Air Freight,276 NLRB 481(1985). Therefore, because Respondents' reinstatement ofWinnick did not include the $25-per-week payincrease,it follows that the offer of reinstatement thereby becamedefective.Accordingly, even if I were toagreewith Re-spondents' contention that Winnick quit his employmentto get a somewhat higher paying job at Typemen, I donot see how that would cut off his backpay.3 For if Re-spondents had reinstated Winnick with the proper salaryincreasehe might not have quit his employment at all.Sumco Mfg.Co., 267 NLRB 253, 250-258 (1983).The Respondents contend that the General Counsel'sbackpay formula for Winnick is flawed and offers an al-ternativewhich is discussed below. In this regard, theGeneral Counsel proposes a formula which projectsWinnick's earningsin the backpay period from his hoursand overtime hours during his predischarge period ofemployment. The General Counsel postulates that Win-nick,who prior to his discharge worked a 35-hour weekand had an average of 3.4 overtime hours per week,would have continued to work the same amount of over-time during the backpay period. (After the third quarterof 1980 when the Company went to a 37.5-hour week,the General Counsel postulates that Winnick would haveworked the new 37.5 hour week plus thesame3.4 hoursper week of overtime.) As part of the gross backpay for-mula, the General Counsel postulates that Winnick eachautumn would have received a $25-per-week salary in-crease. (See discussionabove.)The Company contends that in 1979, when Winnickwas still employed, it purchased a computer-based type-settingsystem (CCI system), which, among otherthings,could set large type more efficiently than a typositer. Al-though acknowledging that the Company continued todo typositer work the old fashioned way, Respondentsassertthat this was done less often after the CCI systembecame operational. Respondents therefore argue that be-causeof the major way that production was altered bythe CCI system, Winnick not only would not have con-tinued to work the sameamount ofovertime that he hadin the past, but that he would have been laid off at vari-ous timesduring the backpay period for lack of work. Inthis respect, the Company showed that after Winnick'sdischarge in January 1980, it did not hirea replacementuntilAugust 1981 and relied on Ippolito to do the typo-siterwork.4 Thereafter the Company hired a number ofsuccessive typositers who worked with Ippolito.(It ap-pears that the Company employed only one typositer, Ip-polito, from the weekending10/21/80 to the weekending 3/6/81 and from the weekending10/7/81 to theweek ending 12/29/82.)3The General Counsel contends that Winnick quit because the Re-spondents did not give him the proper amount of sick leave that he wasentitled to as a reinstated employee and that the Respondents, in this re-spect, treated him as if he was a newly hired employee Also, the Gener-al Counsel contends that Respondents gave Winnick more onerous dutiesConcerning these contentions, I find that the evidence supports the first,while it fails to support the second. It is my belief, however, that Wimckdid quit to get a higher-paying job4 This is reflected in summary which was received as R Exh. 25. MANHATTAN GRAPHIC PRODUCTIONS279To the extent that the Company' contends that Win-nick,notwithstandinghisdiscriminatorydischarge,would nevertheless have been laid off at the same time(untilAugust 1981), for nondiscriminatory reasons, this isa contention which could and should have been made inthe underlying unfair labor practice case. Moreover, Inote that John Gagliardi, the Company's president, testi-fied, in effect, that the Company always needed peopleand that even if a man was not assigned to do the job hewas hired for, the Company will find other work for himto do. Thus, given Gagliardi's testimony, I conclude thateven if the CCI system reduced for a time the need for asecond typositer, that would not have resulted in ' thelayoff of Winnick who would have been used in someother capacity.There is more to be said for the Company's objectionto the way the General Counsel has projected Winnick'sovertime hours. Although I do not accept the Compa-ny's contention that the useof the CCIsystem wouldhave caused Winnick's nonemployment during any partof the backpay period, I do think there is merit to thecontention that there was a significant change in theshop's operations as a result of the CCI system and alsothe change, in November 1979, from a two-shift to athree-shift schedule. Thus, for example, while the moresenior, typositer (and bosses' nephew),, Ippolito, workedsubstantial amountsof overtimeduring 19,79,his over-time hours were greatly reduced in 1980 and 1981.5In light of the above, I shall conclude that it would bemore appropriate to use Ippolito as the comparable em-ployee for backpay purposes ratherthanto project Win-nick'spredischarge average overtime hours into thebackpay periods For the years 1982 and 1983, I shall useYr./Qty:1980/1 ................ .2 .................10.4 wks x ((6.718 x 35) x (10.079 x .7710)) .....................................13 wks x ((6.71 x,35) x (10.07x.88)) ...............................................Formula5For the years 1980 and 1981 Ippohto's overtime hours were as fol-lowsYr./Qtr.Total OT Hrs.Avg. OT p/wk1980:1 ...................... ..................10.00.772 ....................................11.50.883 ................................... .7.75.604.......................................30.252.331981:1 .............................. ...23001.772 ........................................32.752 5233.25256'33.502.588TheBoard's Compliance Manual atSec 10538 2 notes that the use ofa formula thatprojects into the backpay period thediscrimmatee'saver-age earnings prior to dischargewill not be appropriatewhen there hasbeen a change in the company's operationswhich likely would affect thediscriminatee'searningsIt also notesthat the use of a projection is ap-propriatewhen the backpay period is relatively short.'R Exh 25 shows the following for Rodriguezthe work history of Nicholas Rodriguez as the compara-ble (or replacement) employee for two reasons.First, therecord does not disclose Ippolito's overtime hours duringthose years.Second,Rodriguez,who was hired in late1981,was, likeWinnick,the second and, therefore,junior typositer. (The overtime hours of Rodriguez forthe years 1982 and 1983 are set forth in R. Exh. 25.)7For the first two and a half quarters of 1980 I shallcalculateWinnick's hours, based on a 35-hour week.Thereafter, and until his reinstatement, I shall assumethatWinnick, like all the other employees, would havebeen shifted to a 37.5-hour workweek with,a proportion-ate increase in,hisweekly straight-timepay.For theyears 1980 and 1981, I shall assume that Winnick's over-time hours would have been the same as Ippolito's andthat in the years 1982 and 1983 his overtime hours wouldhave been the same as Rodriguez, I shall also calculateWinnick's backpay by assuming that each autumn hewould have received a $25-per-weekraise as this amountseems to be well within the range of increases given toallother employees. Finally, althoughWinnick, duringthe 6-week period when he was reinstated (during thesecond quarter of 1982), chose to work a 35-hour, week,I shall calculate his subsequent gross backpay based onthe 37.5-hour workweek applicable to all other employ-ees. (I do so for administrative simplicity and also be-cause I have previously concluded that his reinstatementoffer was invalid thereby making his employment condi-tions during the reinstatement period largely irrelevantfor any subsequent period.)Based on my calculations, this translates as follows:Gross BackpayYr./Qtr$25243168InterimEarnings$14702775Total OT hrs.Net Backpay$1055393Avg. OThrs.p/wk1982:1 .....................................42 753.2926.502.043 .................................... .27.252104 ........ ........................23.751.8319831 ....................................... .29 752.2919.251.483 ......................................58.754.5240.753 138This would be Wmnick's hourly rate of pay (i e, $235 divided by35),This would be Winnick's overtime hourly,rate All subsequentfiguresin this part of the formula would be the overtime rate calculated at 1 5times the base rate10 The figures in this, part of the formula are the average weekly hoursof overtime worked in that particular quarter by the comparison employ-eeThus 77 represents the average weekly overtime hours that Ippolitoworked during the first quarter of 1980 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDYr./Qtr.FormulaGross BackpayInterimEarningsNet Backpay3 .................6.6 wks x((6.71 x 35)x (10.07 x 60)) + 6.4 wks x((6.71 x 37.5)32393000239x (10.07 x.60)).4 .................13 wks x((6.9311 x 37.5) x (10.40 x 2.33))........................................369330006931981/1 ..................13 wks x((6.93 x 37.5)x (10.40 x 1.77))............................................361830006172 .................6 wks x((6.93 x 3512)x (10.40 x 2.52))+ 7wks x((6.93 x 37.5)3615333000615x ((10.40 x 2.52)).3 .................13 wks x((6.93 x 37.5)x (11.40 x 2.56))............................................372430007244 .................13 wks x((7.60 14 x 37.5)x (11.40 x 2.58))........................................4087540001982/1 ..................13 wks x((7.60 x 37.5)x (11.40 x 3.29))...........................................419339062872 .................13 wks x ((7.60 x 37.5)x (11.40 x 2.04))............................................40073939683 .................13 wks x((7.60 x 37.5) x (11.40 x 2.10))............................................401639001164 .................13 wks x((8.2715 x 37.5) x (12.40 x 1.83))........................................432731001,2271983/1 ..................13 wks x ((8.27 x 37.5)x (12.40x2.29))..............................................440132681332.................13 wks x((8.27 x 37.5) x (12.40 x 1.48)) ............................................427032161,0543 .................13 wks x((8.27 x 37.5) x(12.40 x 4.52))............................................476030001,7604 .................13 wks x ((8.9316 x 37.5) x (13.40 x 3.13))........................................489930001,899Total....................................................................................................................$11,880In addition to the above, the record establishes thatWinnick was entitled to certain fringe benefits includingsick pay, t v vacation pay,1 s and Christmas bonuses.19 Assuch I conclude that for the period 1980 through 1983Winnick is owed the sums of $1945 for vacation pay,$654 for sick leave pay, and $400 for Christmas bonuses.As to these fringe benefits, the Respondent has not metits burden of proving that Winnick received similar bene-fitsfrom his interim employers during the backpayperiod.GlenRaven SilkMills,101NLRB 239, 250(1951), modified on other grounds 203 F.2d 946 (4th Cir.1953).However, although it is alleged in the backpayspecification thatWinnick had medical expenses of $150,no evidence was presented to support this claim that istherefore rejected.B. Paul CohenCohen began work at Respondents in January 1979.He was hired as an apprentice alphatype operator toassistAllenWiseman. The alphatype machine was used11The $6.93 figure represents Wmnick's hourly wage rate taking intoacount the $25-per-week raise he would have received It is calculated as$235 plus 25 divided by 37.5 which was, at this time, the standard work-week for all employees.12As noted above, Winnick was reinstated in the second quarter of1980 and chose to work a 35-hour workweek rather than the 37.5 hourweek13 In the second quarter of 1981, Winnick had earnings of $1276 fromRespondents and $1441 from Typeman. As this is less than the $3000 hewould have earned but for his discharge from Leland & Penn, the larger$3000 figure is used for his interim earnings14 This figure is based on the assumption that Winmck would have re-ceived a $25-per-week raise.is This figure is based on a $25-per-week raise16 This figure is based on a $25-per-week raise14 Respondent's policy regarding sick pay was that all employees afterworking 6 months were entitled to 3 days of sick leave per year Ifunused, they were paid for the 3 days18Respondent's policy regarding vacations is that all employees areentitled to a I-week vacation after 1 year's employment and are entitledto 2 weeks of vacation after 2 years' employment.12The record shows that, normally, employees have received a $100Christmas bonus each yearto do photographic typesetting as opposed to the tradi-tional hot metal typesetting that is called linotype.In mid-September 1979, the Company installed what iscalled a CCI phototypesetting system, which, throughthe use of a central computer and a number of terminals,enabled a number of people to do phototypesetting si-multaneously. In September and October 1979, the lino-type operators (Lisa Kirk, Eddie Potovin, and AllardLovell), along with the alphatype operators (Allen Wise-man and Paul Cohen), began training on the new CCIsystem.Cohen was discharged on 16 May 1980 and Adminis-trativeLaw Judge Morton, in concluding that his dis-charge was unlawful, rejected the Company's contentionthat it discharged Cohen because he was an unproduc-tive worker.The record shows that during the period after his dis-charge, Cohen made a diligent search for work. He wasunable to find a new job until the third quarter of 1980when he was hired by a Company called DollarTypographers that is located in Mamaroneck, NewYork. In this respect, the evidence establishes that Cohenregistered at numerous employment agencies, respondedto newspaper advertisements, and interviewed at pro-spective employers. I therefore reject as without merit,Respondents' contention that Cohen did not make a rea-sonable effort to mitigate his lost earnings.C-F AirFreight,276 NLRB 481 (1985);20AmericanMedical In-surance Co.,235 NLRB 1417 (1978).In the amended backpay specification, the GeneralCounsel seeks net backpay only for the second, third,and fourth quarters of 1980 and the first quarter of 1981.The General Counsel does not seek backpay for thesecond quarter of 1981 because he concedes that Cohen'sinterim earnings during that quarter exceeded his grossbackpay. Also, the General Counsel does not seek back-20 InC-F Air Freight,theBoardheld that adiscrimmatee would not bepenalized because he did not seek employmentfor 3 weeks afterhis dis-charge MANHATTAN GRAPHIC PRODUCTIONSpay thereafter, on the grounds that Respondents made avalid offerof reinstatementto Cohen on 1 April 1981.21Because,according to the General Counsel, the intro-duction of the CCI system drastically changed Cohenduties, he asserts that the proper way to ascertain hisbackpay is to utilize a comparable employee. The onlydifferences between the Respondents and the GeneralCounsel on this score is whom to select as the compara-ble employee. In this regard, the Respondents object totheGeneral Counsel's selection of `Allard Lovell (for-merly a linotype operator who was trained on the CCIsystem), for the followingreasons.First,Respondentsargue that although it is true that Cohen was given sometrainingon the CCI system, they maintain that he wasunable(or unwilling) to learn the system and thereforewould never have performed this job had he remained inthe Company's employ. They assert that as it became ap-parent that Cohen was unable to do this new job, he wasgiven otherlessskilled duties to perform, such as reprowork and being a 202 runner. Therefore, according tothe Respondents, the proper comparable employer to useto determine Cohen's backpay would be Gerald Ippolitowho, in addition to his typositer work,' did repro workand 202 running. Secondly, the Respondents argue thateven if Lovell would be a proper choice as a comparableemployee for 1980, he would not be a suitable choice forthe first quarter of 1981 because the overtime Lovellworked during that period was atypical and not repre-sentative of the other people who worked on the CCIsystem.There is some evidence that would tend to corrobo-rate the Company's argument that Cohen was havingtrouble learning the CCIsystem.Thus, Wiseman testifiedthat of the group thatwas training,Cohen and AllardLovellwere the slowest to pick up the system Wise-man's testimony also revealed that Cohen's ability on thealphatype machine was not particularly advanced and as281there is a degree of similarity between each system's op-eration, Cohen's lack of ability on one could be translat-ed to a lack of ability on the other.There is to my mind some ambiguity in the evidenceconcerning whether Cohen ultimately would have suc-cessfully trained to use the CCI system had his employ-ment not been cut short by his unlawful discharge.Given this ambiguity, it is my opinion that the doubtshould be resolved against the Company which is, afterall,thewrongdoer. Accordingly, I conclude that, theGeneral Counsel acted reasonably when he selected as acomparable employee a person who was trained to workon the CCI system.Although I will accept the selection of Allard Lovellas the most comparable employee to Cohen for the back-pay periods in 1980, I agree with the Respondents' con-tention that Lovell's overtime hours for the first quarterof 1981 were not representative and would unduly inflateCohen's backpay. In this regard, the credible evidenceestablishes that in January 1981 Lovell began to come towork 2 hours early each day for the purpose oflearningcompany procedures and CCI maintenance so as toenable him to take charge of production on the thirdshift.As such, the evidence, in my opinion, shows thatLovell in 1981 spent a substantial amount of his overtimehours on work that Cohen never would have performedhad he remained employed by the Company. Therefore,itseems to me that it would be unfair to assume thatCohen would have, worked thesame amountof overtimeas Lovell.22 In my opinion, more representative in termsof a, comparable employee for the first quarter of 1981would be Edward Potovin who also transferred from li-notype to operating the CCI system.23 During the firstquarter of,1981, Potovin worked a total of 11.5 hours ofovertime, or an average of .88 overtime hours per week.Based on the above, my calculations for Cohen are asfollows:Yr./Qtr.FormulaGross BackpayInterimEarningsNet Backpay1980/2 .................6.4 wks x ((5.7124 x 35) + (8.5725 x 2.15))26.................................$13980$13983_ ..............6.6wks x ((5.71 x 35) + (8157 x 2,96)) + 6.4 wks x ((5.71 x30200302037.5) x 8.57x 2.96)).4 .................5.6 wks x ((5.71 x 37.5 + (8.57 x 4.76)) + 7.4 wks x ((6.0027 x3410$1519189137.5)+ (9.00 x 4.76)).1981/1 ..................13 wks x ((6.00, x 37.5) x (9.10) x .88))28 ..........................................30282938680Total ...................................................................................................................$630921Cohen returned to work at Respondents but voluntarily resignedafter 3 days. I should note that Cohen claims that the tolling of his back-pay at this point is not proper and argues that the reinstatement offer wasinvalid.He furthermaintainsthat he was forced to leave the Company'semploy because of discriminatory action against him. The General Coun-sel does not support these contentions and neither do I22 I note that the General Counsel has the burden of proof regardinggross backpay.Mastro Plastics Corp,136 NLRB 1342, 1346 (1962)22 I note that Potovm, during the backpay period, worked on thesecond shift and not on the third shift to which Cohen had been assignedprior to his discharge. As such, he cannot be considered as the perfectcomparable. Nevertheless, as I have only the number of overtime hoursfor CCI operators Potovin and Lovell for the first quarter of 1981, I haveno choice but to use Potovin's figures24 The figure $5.71 represents Cohen's hourly wage calculated by di-viding his weekly salary of $200 by 35 hours per week21 The figure 8.57 is Cohen's overtime rate calculated by multiplying5 71 x 1.5.26The figurein this positionof the formularepresentsthe averageweekly overtime hours of Lovell for the second, third, and fourth quar-ters of 1980.27 The figure of $6 represents Cohen's hourly rate during a part of thefourth quarter of 1980 and the first quarter of 1981 It is derived by as-suming thathe would have received a $25-per-weekraise andthat he likeall the other employees would havebeen ona 37 5-hour week. Thus $225per week divided by a 37.5-hour week equals $6 per hour The corre-spondingovertime rate would therefore be $9 per hour.28 The figure of .88is the average weekly overtime hours of EddiePotovin inthe firstquarter of 1981.29Deducted from interim earnings at Dollar Typographersis $130 intravelexpenses.This representsthe added cost Cohen expended byContinued 282,DECISIONSOF NATIONALLABOR RELATIONS BOARDIn addition to the above, I shall include as part of thebackpay owed to Cohen the following amounts forfringe benefits.1.Christmas Bonus (1980) .....................................................2. IRA Contributions at $5 per week ...................................3.Vacation Pay ......................................................................4. Sick Leave Pay ...................................................................5.Cost of Medical Insurance ................................................Total .............................................................................$10024540040319$1104I shall,however, exclude the amount of $130' whichwas Cohen's out-of-pocket cost for medical expenses in-curred during the backpay period. In this respect, therecord shows that, after his discharge, -Cohen made anarrangementwith the Insurance Companyto assume, athis own cost, the exact same medical plan that he hadwhile working for Respondents. Therefore, the figure of$130 that represents costs not covered by the plan wouldnot have been covered had Cohen remained in the Com-pany's employ. However, as noted above, I have includ-ed in his claim the cost to Cohen of assuming the medi-cal insurance plan.C. Alan WisemanWiseman began working for Respondents in 1978 as anAlphatype operator. He was discharged on 25 November1979.Prior to his discharge, the Company, as notedabove, had purchased the CCI system that was to re-place both the Alphatype machine and the Linotype (hotmetal)operation.Also, in the beginning of November1979, the Company instituted a third shift from midnightto about 8 a.m. (called the lobster shift). This new shiftwas created in anticipation of increased business due tothe expected added production from the CCI system.Also, the^new shift was designed to reduce, to a certainextent, the amount of overtime being worked by the em-ployees. Thus, in the new setup, the night shift was to bethe main production shift and the lobster shift was to be,among other things, where the final corrections weremade prior to the product being shipped to the custom-ers in themorning.Prior to his discharge, Wiseman was assigned to workon the night shift as it was felt that he was the fastestperson on the CCI system and, therefore, could producethemost work. Potovin was assigned to the lobstershift.30However, soon after Wiseman's discharge, Poto-having to take a train to Mamaroneck, New York, instead of taking asubway to work at Respondents.ao Becausethe lobster shift, among other things, cleared up and cor-rected the work done on the night shift, Wiseman's testimony that hespent a substantial amount of overtime prior to his discharge checkingthe production work is irrelevant, as that function would no longer havebeen done by anyone on the night shift after, the lobster shift was institut-ed.I also note that although the judge in the underlying case held that theCompany illegally reduced, overtime in January 1980, he did not holdthat the creation of the lobster shift in November 1979 was discriminator-ily designed to reduce overtime.vin was moved back to the night shift to replace Wise-man. Therefore based on this record itseemstome thatPotovin is the perfect candidate to be the comparableemployee for purposes of determining what hours Wise-man would have worked in 1979 and 1980.While employed at Respondents, Wiseman had certainfringe benefits such as 3 sick days per 'year, vacations,and medicalinsurance.Also, he received each year of hisemployment a Christmas bonus of $100 and he participat-ed in an IRA plan to which the Employer contributed $5per week.,After his discharge,Wiseman searched for work and,during the week ending 30 November 1979, he got apart-time job at Dollar Typographers, located in Ma-maroneck, New York. At this Company, in 1979, heearned $571. In 1980 he earned $2916, and in 1981 heearned $4474.In connection with his employment at Dollar Typo-graphers, the Respondents assert that Wiseman intention-ally failed to disclose his earnings for the fourth quarterof 1979 and therefore should be disqualified from anybackpay during that quarter. I disagree. At most, Re-spondents have shown that Wiseman, more than 3 yearsafter his discharge, listed in the backpay forms that hedid not begin his employment at Dollar Typographersuntil 1980 rather than the last part of 1979. To thisextent, I conclude that Respondents have merely shownthatWiseman made an error. This, to me falls far shortof meeting their burden of establishing thatWisemanwillfully intended to deceive the Board.On the other hand I can see no reason for not includ-ing as part of Wiseman's 1979 interim earnings hisincome,lesstravel expenses, from his employment atDollarTypographers.31Thus, for 1979 this wouldamount to $571 less travelexpensesof $105 or $466.In the first quarter of 1980, Wiseman obtained a full-time job at a Company in Manhattan called Empire ColdType where he worked on the night shift. He obtainedthis job on 7 February 1980 and has continued to workthere,As Wiseman had little overtime at Empire, hewould, after completing his duties there, drive up toDollar Typographers to do some extra work at thatCompany. Prior to obtaining the job at Empire, Wise-man's earningsfrom Dollar in the first quarter of 1980were $672.With respect to the above, it seems to me that Wise-man's earningsfrom Dollar Typographers (less travel ex-penses) from 1 January to 7 February 1980 should be in-cluded in his interim earnings ($672 minus travel ex-penses of $105 equals $566). However, once Wisemanobtained regular and full-time employment at Empire his31While employed at Respondents,Wiseman and Ippolito sharedtravel expenses. Thus, they alternately drove each week from StatenIsland to the Company Based on the IRS mileage allowance at 22 centsper mile during the relevant years, the additional cost to Wiseman if hehad had to drive his own car all the time to a jobwithin a similar geo-graphic area would be about $21 or $22 per week In this regard it is truethat Ippolito switched to the third shift in October 1980 and thereforewould not have been available to share travel expenses with Wiseman,who at that time would not have been on the same shift. However, Ishall assume that these two employees would have continued to sharetravel expenses until October 1980. MANHATTAN GRAPHIC PRODUCTIONSsecond job at Dollar should be treated as supplementalemployment when such earnings are ordinarily not in-cluded as part of interim earnings.32Cumberland FarmsDairy,266 NLRB 855 (1983);JIB Industries,245 NLRB538 (1979);Henry Colder Co.,186 NLRB 1088 (1970).RegardingWiseman the issue of most significance iswhether the Company's offer of reinstatement terminatedthe backpay period. The facts concerning the offer areset forth below.By letter dated 1 April 1981, the Employer uncondi-tionally offered reinstatement to ,Wiseman.Wiseman, byletter dated 7 April 1981, stated, "This is to advise youthat I am accepting reemployment and I am looking for-ward to hearing from you further." By letter dated 28April 1981, the Employer told Wiseman to report towork at 6 p.m. on Monday, 4 May 1981. By letter dated]lMay 1981, Wiseman wrote:This is in response to your letter of April 28,1981, which I received on April 30, 1981.I am looking forward to reinstatement, but unfor-tunately I must give at least two weeks notice and Ihave some prior commitments which will delay myreturn until Monday, May 25, 1981 at 6 p.m.Iwould also like to advise you that I have tomake an extended trip to Florida at the end ofJune-beginning of July to make some medical ar-rangements for my father who is ill. Since reinstate-ment presumes continuous and unbroken employ-ment I am entitled to two weeks paid vacation andthree sick days for each of the years 1979 and 1980of which I will use the ,necessary time to make mytrip to Florida.If this is unsatisfactory in any way please let meknow why by return mail at once because in anycase I must give at least Iwo weeks notice.John Gagliardi responded on 4 May 1981 as follows:This will acknowledge receipt of your letter ofMay 1, 1981.I can understand your desire to give your currentemployer reasonable notice of your intention toreturn to our employ. However, in this regard, Inote our letter of April 1, 1981, offering you rein-statement. It would appear that you should have, ingood conscience, informed your employer of yourintention to leave at that time. Under the circum-stances, and in an effort to avoid further delay, I amwilling to exend your reporting date to May 18,1981 at 6:00 p.m. Certainly, this will give you thetime you seek for notice.I have also considered your request for a grant ofvacation within a few weeks of your return. Wheth-er or not you are entitled to paid vacation is amatter which the lawyers will have to resolve andshould not stand in the way of your return to work.32 Had I concluded that Wiseman would have worked the tremendousnumber of overtime hours claimed for him in 1981 and 1982,-l would beinclined, during such years, to include his supplemental income at Dollaras part of his interim earnings as this would have been, in effect, a substi-tution for his overtime hours at Respondents.283If you are legally entitled to vacation pay, you willbe paid it and, of course, if you are not legally enti-tled to receive time off in late June and early July,that will depend, as it always has in the past, on thevacation needs of the other employees and theamount of work that must be performed during thatperiod of time. I must advise you, however, that weare currently very busy and I cannot guarantee thatany employee will be able to take a protracted va-cation in late June or July.Please contact me immediately to advise me ifyou intend to return to our employ by May 18,1981. If I fail to hear from you within five (5) daysof receipt of this letter, I 'will have no recourse butto conclude that you are not interested in returningtowork for our Company and are refusing thisoffer of reemployment.On 8 May 1981 Wiseman wrote to the Company asfollows:First let me restate my position, which is that Iam positively looking forward to returning to youremploy.Second letme apologizefor not being too clearabout my trip to Florida.I am not going on a vacation,I am going to getsome medicalconsultationsfor my father who suf-fered a stroke recently and may have some otherproblems as a result.I can understand your situation in that to have anemployee return to work for a few weeks and thenhave to leave for a while could disrupt the shop.However, thisisnot atrip of choice but rather atrip thatImust makeand it cannot be put off as myfather's health is at a very serious point.If it will help you in any way and not disturb thecontinuity of the shop I will delay my return towork until I get back from,rFlorida.On 15 May the Company senta mailgramtoWisemanas follows:I have today received your letter of May 8, 1981postmarked May 12, 1981.Ihad offered you immediate reinstatement onMay 4, 1984 which I extended to May 18, 1981 atyour request. I cannot hold the job open beyondthat date. If you wish to be reemployed you mustreturn to work on May 18, 1981. Failure to do sowill be considered a refusal on your part to acceptour unconditional offer of reemployment.On 19 May 1981 Wiseman responded -to the telegramas follows:Thisis in answer to your telegram which arrivedatmy home friday evening,the fifteenth of May,whileIwas at work.First I will reiterate my position which is that Ipositively want to return to your employ.In your telegram you stated that you acceded tomy request for returningto work.But that is not so, 284DECISIONSOF NATIONALLABOR RELATIONS BOARDyou set your own arbitrary deadline on my returnand you inferred that I would not be allowed toleave after a few weeks to go on a "vacation", asyou put it, because it would disrupt the shop. It isunfortunate that I am faced with a serious familyhealth problem at this time. I certainly did not planit this way.While I have always tried to be fair and reasona-ble to you, I feel that, in light of what has tran-spired, your attitude has been neither fair nor rea-sonable.However,I stand ready,as soon as I returnfrom Florida, to return to work for you and to con-tinue,to do my very best (as you know I havealways done) in every way possible for you.Thereafter on 2 July Wiseman again wrote:Having not received any response to my letter ofMay 19 to you, I would at this time like to reaffirmmy position which has always been that I most defi-nitely want to return to work for you.I am leaving for Florida on July 7 and at thismomentI do not have a return trip reservation butdo expect to be able to consult with my father'sdoctor and review the results of any tests that havebeen and might be taken and hopefully consult withother specialists and I feel this can be accomplishedand I can;be back in New York and ready to reportfor work at, 6,p.m., on July 27, 1981.Please advise me at once whether this is accepta-ble to you or whether you will accept me back inyour employ.The Company responded on 6 July 1981 as follows:In response to your letter of July 2, 1981 which Ireceived 'today, and as set forth in our telegram ofMay 15, 1981 your failure to report to work wasconsidered a refusal to accept our unconditionaloffer of reemployment and the positionhas sincethat time been filled.The record shows that during the period of the above-described correspondence the Company was experienc-ing an increased demand for its services and that it hiredJohn Bohanan on 19 May 1981 as a typesetter to fill thejob offered to Wiseman. (Bohanan began work on 8June.)It seems to me that the initial offer of reinstatement on1April was valid on its face. Once made, it thereuponbecame the responsibility of Wiseman to respond withina reasonable period of time. Under the law,Wisemanwould be entitled to a reasonable period of time beforehe actually returned to work once he accepted the rein-statement offer. The question then is what constitutes areasonable period of time given the Company's desire tohave him back by 18 May 1981 and Wiseman's desire tocome back on 7 July 1981. InFredeman's CalcasieuLocks Shipyard,208 NLRB 839 (1974), theBoardstated.What constitutes the "reasonabletime" will dependessentially on the situation in which an employeefinds himself as a result of the discrimination againsthim, and thus no precise fixed date can be set byformula.For example, an employee may be employed byan interimemployer at the time he receives theoffer of reinstatement. In that situation, we wouldallow him a reasonable time within which to con-sider the offer and to make appropriate arrange-ments for terminating his interim employment with-out imposing an undue hardship on his temporaryemployer. Or the offer may set a definitetime limi-tation by which he must accept it and report towork or else forfeit both his reinstatement and back-pay rights. Here again we will look to the employ-ee's availability and immediate circumstances beforedetermining whether the date set in the offer termi-nates those rights. Obviously, if there is no validreason for his not being able to return to work atthe fixed date, we will likely view' that date as dis-positve ofthe issue.By thesame token,however,the date for accepting the offer and returning towork may have to be extended by us in decidingthe backpay cutoff date if the terms in which theoffer is couched fail to provide any reasonable timewithinwhich the employee can act thereon. Themost extreme example of this kind of offer is onethat demands the employee accept it and return towork on thesameday he receives it. That would,except in unusual situations,be an unreasonablecondition to which we would not require strictcompliance by the employee; nor would we findsuch an offer to have terminated the backpayperiod.Thus, as the above illustrations show, the termsof each offer and the circumstances affecting the in-dividual employee at the time of receipt such offerwill have to be weighed and considered in deter-mining what constitutes the end of the backpayperiod.It is my opinion that the Respondents gave Wiseman areasonable time to return to work that he failed to do. Inthis regard, although one can sympathize with Wise-man'sdesire to delay his return to work, in order to bewith his sick father, that circumstance must be balancedagainst the Company's demonstrated need to hire a quali-fied person to do its production work. (In fact, the Com-pany did -hire someone else after on 18 May 1981.) Thefacts show that the Company offered to delay the datethatWiseman was to return to work (from 4 May to 18May), whereas Wiseman desired to delay his return untilthe beginning of July, over a month later.The General Counsel contends that the offer of rein-statementwas invalid because on one occasion in thepast, the Companyhad granteda 2- or 3-day leave of ab-sence to Lawrence so that he could visit his grandmoth-er who had suffered a stroke.33 Therefore, according to33, Lawrence,in response to a question about his absences, testified thathe believed he was out for about 2 or 3 days in April 1980 because hisgrandmother had suffered a stroke MANHATTANGRAPHIC PRODUCTIONS285the General Counsel it would be reasonable to concludethat had Wiseman returned to work by the deadline setby the Company, he would have been' granted a leave ofabsence to take care of his sick father. As to this, I shallcommend the General Counsel for the ingenuity of hisargument, but conclude that it is based on the slenderestof an evidentiary 'straw. In short, I find that this singlebit of evidence regarding Lawrence's alleged "leave ofabsence," to be insufficient to establish that the Companywould or should have granted a several week leave ofabsence to Wiseman on his return to work.34'I note that had Wiseman returned to work he probablywould have been paid his old salary without the inclu-sion of the $25 raise given to all employees in the fall of1980.Thus, ' had he returned, his reinstatement offerwould likely havebeen invalidatedby the probable fail-ure of the Company to pay him the proper salary. Nev-ertheless, as this did not occur because he did not returnto work, this speculative event can not serve to invali-date the offer of reinstatement. SeeFlorida Steel Corp.,273 NLRB 889 (1984);Eastern Die Co.,142 NLRB 602,'604 (1963);Research Designing Service,141NLRB 211,216, 217 (1963).For the same reasons as in Winnick's case,I think thatit isnot appropriate to simply project' into the backpayperiodWiseman's predischarge overtime hours. Rather,inWiseman's case it seems to me that as Potovin wasspecifically assigned to take overWiseman's job uponthe latter's discharge, the best way of determining Wise-man's,backpay is to use Potovin as the comparable em-ployee forpurposes of calculatingthe number of over-time hours during the backpay period. My calculationsare as followsYr./Qtr.Gross BackpayInterimEarningsNet Backpay1979:4 ........................5.4 wks x ((375) + (16x 8.235))........................................................$2733$ 571$ 21621980:1 ........................13 wks x ((375) + (16 x.88)) .............................................................5056356214942 ........................Interim EarningsExceed Gross Backpay.........................................03 ........................13 wks x ((375 + (l6 x 2.i2))............................................................531648324844 ........................4.6 wks x ((375 + (16x 2.85))+ 8.4 wks x ((400) x (17 x 2.85))..570250396631981:1 ........................13 wks x 400.........................................................................................520050611392 ........................Interim EarningsExceed Gross Backpay.........................................0Total ................................................................................. ...................................$4942I also conclude that the fringe benefits to which Wise-man would have been entitled during the backpay periodare as follows:Christmas bonuses in 1979 and 1980 .................................200Vacation pay (2 weeks in 1980) ........................................800Paid sick leave for 1980 and half' of 1981 .:.......................345IRA contributions at $5 per week for 110 weeks............580Total ........................................................................$1925D. Rueben Lawrence IIILawrence began his employment at Respondents inJuly 1979. He was assigned to the night shift as a proof-reader.His initial salary was $175 per week but at thetime of his discharge on 11 July 1980 his salary had beenraised to $190 per week.Lawrence's testimony shows that after his dischargehe sought other employment by a variety of means in-cluding newspaper advertisements, the use of a union'shiring hall of which he was a member, and telephonecalls to magazines and law offices which might employproofreaders.His first regular employment after his dis-charge was with a company called Video Review in thefirst quarter of 1981, although, he did have some limitedearningsfrom TimeInc. duringthe fourth quarter of1980. Based on the record as a whole, I conclude thatLawrence made a reasonable search for work and that'Respondents have not met their burden of showing thecontrary.NLRB v. Pilot Freight Carriers,604 F.2d 375(5th Cir. 1979);NLRB Y. Mastro Plastics Corp.,354 F.2d170 (3d Cir. 1965).By letter dated 1 April 1981, the Company offered toreinstate Lawrence. He accepted and returned to workon 4 May 1981. On his return, Lawrence was put on thenight shift and shared the proofreading duties with Mi-nerva Durham. Lawrence's salary was set at $190 perweek and he elected to remain on a 35-hour week ratherthan to go to the 37.5-hour week that the Company hadinstituted some time prior to his reinstatement.His salaryupon reinstatement was set at his predischarge rate de-spite the fact that all the Company's employees had re-ceived salary increases in the autumn of 1980. Also theevidence establishes that Respondents treated Lawrenceas a newly hired employee rather than a reinstated em-34 I also conclude that the Company's refusal, on 4 May, to guarantee35 For the fourth quarterof 1979I computed the average overtimeWiseman his choice of vacation did not invalidate the offer of reinstate-hours of Potovin simply by substituting Potovin's hours for the weekment, as there was no showing that this did not conform to the Compa-during that period that were not worked by Wisemen because of his dis-ny's normal practice.charge. That is, the week ending 11/22/79 through the week ending12/28/79 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDployee who is entitled to retain his seniority rights. Thisisevidenced by the fact that Lawrence was denied sickpay on two occasions and was also denied his vacationrequest.36On 4 June 1981 Lawrence, by letter made certain re-quests of the Company. One was that the Company con-tinue to pay for the health insurance that he had pur-chased while out of work. The other was for an increasein pay. On 5 June 1981 the Company denied these re-quests.On 14 September 1981 Lawrence quit his employmentatRespondents and went to work immediately for aCompany called Gerard Assts where his salary was $270or $280 per week. (Lawrence was hired by Gerardbefore he quit Respondents.) He continued to work atGerard until laid off in June 1982. Lawrence, despite ef-forts to seek new employment, did not get another jobuntilhired by Empire in the third quarter of 1982.Thereafter, he worked at Continental Word Processingin the third and fourth quarters of 1982 and the firstquarter of 1983, but returned to Empire in the secondquarter of 1983.In connection with Lawrence's quitting of his job atRespondents, they contend that this quitting was entirelyvoluntarily on his part and therefore tolls his backpay.The General Counsel contends that the backpay contin-ued thereafter.He makes this contention on twogrounds; first that the Respondents' reinstatement offerwas not valid and second that Lawrence was discrimina-36 The testimony shows that on two occasions after Lawrence was re-instatedhe was out sick but was not paid sick leave. Pursuant to Compa-ny policy, employeesare entitledto 3 sick leave days per year after beingemployed for 6 months Also Lawrence's request for a vacation wasturned down on the grounds that he was not entitled to vacation leave.The Companys' policy was that an employee was entitled to a 1-weekvacation after 1 year and a 2-week vacation after 2 years of employmentAs Lawrence had initially beenhiredin July 1979, he was at the time ofhis vacation request an employee of 2 years' tenure and thereforeentitledto a 2-week vacationThe Company's response to Lawrence's vacation request was sent tohim on 28 July 1981 as follows:Pleasebe advised that so far as we are concerned at the presenttime, you are not entitled to any vacation As you are aware, theNational Labor Relations Board may, in a subsequent backpay pro-ceeding dealwith this issueWe are prepared to meet theissue atthat time and to comply with the ultimate decision rendered by theNational Labor Relations Board.torily harassed after his reinstatement. As I agree withthe first ground, it is not necessary to resolve the second.It is my conclusion that the offer of reinstatement toLawrence was defective essentially for the same reasonsas in Winnick's case.That is, the record shows that, onhis reinstatement, Lawrence was paid his predischargesalary and was not given the raise that all employees hadgotten during the interim. Also by denying him the vaca-tion and sick leave benefits to which he was entitledbased on his accrued seniority, the Company essentiallytreated Lawrence as a newly hired, rather than a rein-stated, employee. Because I conclude that the reinstate-ment offer was invalid (even though accepted), it followsthat Lawrence's quitting cannot affect his right to back-pay and his right to receive a valid offer of reinstate-ment.There is a dispute about how to treat certain self-em-ployment of Lawrence during the backpay period. Inthis respect, the record shows that while initially em-ployed at Respondents Lawrence, with a partner, wasengaged in the business of selling used books. Accordingto Lawrence, he conducted this business (called Pandra-gon Books) from his home, and mainly on the weekends.In 1979 his net income from this business was $381. In1980 after the partnership had dissolved, Lawrence's taxreturns show that Pandragon Books had gross sales of$4162, but net income of $1313.80. In 1981 PandragonBooks had grosssalesof $7334.80, but net income of$996.75; in 1982 it had gross sales of $1161 and netincome of $41.75; and in 1983 it had gross sales of$646.87 and net income of $50.In describing his side business, Lawrence explainedthat the relatively large gross sale figures in 1980 and1981 simply represented the selling off (at discount) aportion of his inventory. He also testified that his activi-tieson behalf of Pandragon Books during the backpayperiod were done in much the same manner (on week-ends) as had been done while employed at Respondents.It is therefore my opinion that Lawrence's self-employ-ment should be considered as analogous to supplementalemployment which he did not work during his normalworking hours and therefore should not be included inhis interim earnings.NLRB v. Miami Coca-Cola Co.,360F.2d 569, 573-574 (5th Cir. 1966);Cumberland FarmsDairy,266 NLRB 855 (1962);S.E.Nichols of Ohio,258NLRB 1, 15 (1981). MANHATTAN GRAPHIC PRODUCTIONS287As to the gross backpay formula for Lawrence, theparties are in partial agreement.Thus, they agree that hisgross backpay for the third quarter of 1980, usingMarion Powers as the comparable employee, would be$2534. They also agree that Lawrence's gross backpayfor the first quarter of1981 (usingD. Abel as a compara-ble employee) should be $3329. Further, as the GeneralCounselclaimsno net backpay for the third quarter of1981; the fourth quarter of 1982; and the first quarter of1983 (becauseinterim earningswould have exceededgrossbackpay),any disagreement that Respondentswould have with the General Counsel's formula wouldbe immaterial for such periods.Respondentsargue,quite rightly in my opinion, that ifthe General Counsel selects Powers to be the compara-ble employee for the third quarter of 1980, he shouldstickwith that employee, who like Lawrence, worked asa proofreader on the night shift for the fourth quarter of1980. Because the General Counsel has not demonstratedtomy satisfaction any good reason for shifting to an-other employee during the fourth quarter of 1980, I shallmodify the gross backpay for that quarter by usingPowers' average weekly overtime hours during thatquarter and using the same methodology used earlier inWinnick'scase.Thus, 13 weeks x ((37.5 x 6.1437) +(9.2138 x .11539)) = $3007.Respondents object to the General Counsel's calcula-tion of,gross backpay for the second quarter of 1981 andfor everyquarter thereafter on the argument that be-causeLawrence,during his reinstatement,refused sever-al requests to work overtime, it therefore follows that heshould not be credited with any overtime after thesecond quarter of 1981. Although there is evidence thatLawrence on a number of occasions did refuse overtime,there also is evidence that on other occasions he workedovertime. Based on this record, I cannot conclude that ifLawrence had continued to be employed by Respond-entshe invariably would have refused to work all over-time. I therefore find no merit to Respondents' argumenton this point.Calculating Lawrences gross backpay and net backpayin the same manner as I did inWinnick's case,includingwhat agreements that do exist, I come up with the fol-lowing:40Yr./QtrFormulaGross BackpayInterimEarningsNet Backpay1980/1 ......... ..................................................................................$ 2534$ 2,5342 .................................................................................................3007$ 3882,6191981/1. ............................................................................332924119182.........9 wks x ((35 x 6 14) + (9.21 x 77)) + 2.4 wks x ((37.5 x 6 14)25682251317+ (9 21 x 77)).3...........Interim EarningsExceed Gross...... . .................04......13wks x ((37.5 x 640) + (9.60 x 1.80)). ........................334622511,0951982/1 ..........13wks x ((37.5 x 6.30) + (9 60 x 3.23)) . ..35235822,9412..... ....13wks x ((37.5 x 6.40) + (9 60 x .73)) .........................321103,2113.....4.2 wks x ((37.5 x 640)+(9.60 x .71)) + 8 8 wks x (37.5 x 7.06)343513672,068+ (1060 x .71))4.....Interim EarningsExceed Gross ..............01983/1 ...Interim EarningsExceed Gross.......02....13wks x ((37.5 x 7 06) + (10 60 x .48))35113500113...... .4.2 wks x ((37.5 x 7.06) + 8 8 wks x 290))..................3665375004 . .......13wks x ((37 5 x 7.73) + (11.6 x .87)) ...39023750152Total ................ .........$15,866In addition, I conclude that for the period 1980through 1983 Lawrence would have received certainfringe benefits from Respondents which should be in-cluded in his backpay. These are as follows'Total$1533Vacation pay$ 910Sick pay41273Christmas bonus4235037The figure $6 14 represents Lawrence's hourly wage rate by divid-ing 215 by 35 It assumes that during this period of time he would havereceived a $25-per-week raise38 The figure$9 21 represents the overtime rate39 The figure 115 represents the average weekly overtime of Powers40 In using the formula, I made the following assumptions First, I as-sumed that each autumn Lawrence would have received a salary increaseof $25 per week For the initial period of his reinstatement,Icalculatedhis hourly rate of pay with the $25-per-week raise as $6 14 per hour bydividing $215 by 35 1 used the 35 diviser because he opted, with theCompany's permission,to stay on the 35-hour workweek However, incomputingLawrence'shourly wage rate after his reinstatement periodended, I assumed that but for the original unlawful discharge,he wouldhave worked a 37 5-hour week and therefore his hourly rate should behis prospective weekly salaries divided by 37 5 Thus, for the fourthquarter of 1981, I assumed that Lawrence'sweekly salary would haverisen to $240 per week which, divided by 37 5 would give an hourly rateof $640 and an overtime rate of $9 60As to the average weekly overtime hours, I have accepted the figureson the Amended App C-I to G CExh 8 as the parties agreed that thefigures represented on the appendix were accurate 288DECISIONSOF NATIONALLABOR RELATIONS BOARDII.MISCELLANEOUS ISSUESThe Respondents argue that interest on the backpayamounts should be excluded because of the "unconscion-able delay" of the NLRB's Regional Office in issuing thespecification.Without determining the reasons for thedelay (although theissueshereinarevery complexindeed), the fact of the matter is that the Board hasalways included interest irrespective of delay. E.g.,Car-rothers ConstructionCo., 274 NLRB 762 fn. 3 (1985).Further, in accordance with my conclusions that validreinstatementoffers were not made to Lawrence andWinnick, it is concluded that their backpay shall contin-ue to accrueuntilsuch time as Respondents make validoffers of reinstatement.41 It appears that at Respondents, Lawrence would have received sickleave pay of $129 in 1981, $144 in 1982, and' $159 in 1983. However, hetestified thatwhile employed at Empire he got five sick leave days peryear. Therefore I shall conclude that Lawrence's sick leave for Empire in1983 offset what he would have gotten in sick leave at Respondentsduring the same year.42 For purposes of this proceeding it appears that most employees ofRespondents got a $100 Christmas bonus each year. I, therefore, shallassume that Lawrence would have received the same during the period1980 through 1983 However, as he testified that he got about a $50Christmas bonus from Empire, I shall deduct that sumOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed43ORDER1.Make payment to Sherwin Winnick the sum of$14,879 plus interest, less tax withholdings required byFederal and state laws.2.Make payment to Paul Cohen the sum of $7414 plusinterest, less tax withholdings required by Federal andstate laws.3.Make payment to Alan Wiseman the sum of $6867plus interest, less tax withholdings required by Federaland state laws.4.Make payment to Rueben Lawrence III the sum of$17,399 plus interest, less tax withholdings required byFederal and state laws.48 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoardand all objectionsto them shall be deemedwaived forallpur-poses.